Fourth Court of Appeals
                               San Antonio, Texas
                                    December 4, 2018

                                  No. 04-18-00632-CV

                                    Andrea PEREZ,
                                      Appellant

                                           v.

                                  Santos SPARKMAN,
                                        Appellee

                    From the County Court, Guadalupe County, Texas
                             Trial Court No. 2018-CV-0246
                       Honorable Robin V. Dwyer, Judge Presiding


                                     ORDER
      The Clerk’s Notification of Late Record is hereby DENIED as Moot.




                                                                            ___________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court